Exhibit 24(b)(8.188) SELLING AND SERVICES AGREEMENT AND FUND PARTICIPATION AGREEMENT THIS AGREEMENT is made and entered into as of this 10th day of August, 2010 by and between ING Life Insurance and Annuity Company (“ING Life”), ING Institutional Plan Services, LLC (“ING Institutional”), ING Financial Advisers, LLC (“ING Financial”) (collectively, “ING”), Touchstone Securities, Inc. (“Distributor”) and Touchstone Advisors, Inc. ("Advisor"), Distributor and Advisor each acting as agent for the registered open-end management investment companies whose shares are or may be underwritten by Distributor and advised by Advisor (each a “Fund” or collectively the “Funds”). WHEREAS, Distributor acts as principal underwriter for the Funds and Advisor acts as investment advisor to the Funds; and WHEREAS, ING Life is an insurance company that issues annuity contracts to, and/or provides various recordkeeping and other administrative services to, certain plans under Sections 401, 403(b), 457 or 408 of the Internal Revenue Code of 1986, as amended (“Tax Code”), certain nonqualified deferred compensation arrangements, and custodial accounts under Section 403(b)(7) or 408 of the Tax Code (collectively, “Plans”); and WHEREAS, ING Institutional is a limited liability company that provides various recordkeeping and other administrative services to certain Plans; and WHEREAS, such Plans may invest in the Funds directly, or alternatively, certain of such Plans may invest in the Funds indirectly through annuity contracts and funding agreements issued by ING Life (the “Contracts”); and WHEREAS, ING Life has established and may establish in the future separate accounts for all of its annuity contracts and funding agreements (the “Separate Accounts”) to serve as an investment vehicle for the Contracts; and WHEREAS, ING Life will provide various administrative and shareholder services in connection with the investment by the Plans in the Funds or in the Contracts, and ING Institutional will provide various administrative and shareholder services in connection with the investment by the Plans in the Funds; and WHEREAS, ING Financial will distribute to Plans shares of the Funds or units of the Separate Accounts that may in turn invest in the Funds; NOW, THEREFORE, it is agreed as follows: 1. Investment of Plan Assets. (a) With respect to Plans that invest in the Funds directly, ING Financial represents that it is authorized under the Plans to implement the investment of Plan assets in the name of an appropriately designated nominee of each Plan (“Nominee”) in shares of investment companies or other investment vehicles specified by a sponsor, an investment adviser, an administrative committee, or other fiduciary as designated by a Plan (“Plan Representative”) upon the direction of a Plan participant or beneficiary (“Participant”). The parties acknowledge and agree that selections of particular investment companies or other investment vehicles are made by Plan Representatives or Participants, who may change their respective selections from time to time in accordance with the terms of the Plan. As of the date of this Agreement, the parties acknowledge that the Nominee shall be ING National Trust, an ING affiliate. (b) With respect to Plans that invest in the Funds indirectly through the Contracts, ING Life represents that each of the Separate Accounts is a separate account under Connecticut Insurance law and that it has registered or will register each of the Separate Accounts (except for such Accounts for which no such registration is required) as a unit investment trust under the Investment Company Act of 1940 (the “1940 Act”), to serve as an investment vehicle for the Contracts. Each Contract provides for the allocation of net amounts received by ING Life to a Separate Account for investment in the shares of one or more specified open-end management investment companies available through that Separate Account as underlying investment media. Selection of a particular investment management company and changes therein from time to time are made by the Contract owner or Participant, as applicable under a particular Contract. The parties acknowledge and agree that the Funds offered under this Agreement are retail funds and do not qualify for "look-through" treatment under 26 CFR 1.817-5(f). 2. Omnibus Account. The parties agree that, with respect to each Fund,up to three omnibus accountsmay be maintained (the “Account” or collectively, the “Accounts”). For Plan assets directed for investment directly in the Fund, one Account held in the name of the Nomineemay be maintained in connection with Plans for which ING Life shall provide various recordkeeping and other administrative services, and a second Accountheld in the name of the Nominee may be maintained in connection with Plans for which ING Institutional shall provide various recordkeeping and other administrative services. Alternatively, one Account held in the name of the Nominee may be maintained in connection with Plans for which both ING Life and ING Institutional shall provide such recordkeeping and administrative services. An additional Account held in the name of ING Life shall be maintained for those Plan assets directed for investment in the Fund through the Contracts. ING Institutional, as service agent for Plans, or ING Life, as service agent for Plans or issuer of the Contracts, shall facilitate purchase and sale transactions with respect to the Accounts in accordance with the Agreement. 3. Services to be Performed by ING. ING may be responsible for performing shareholder account servicing functions, which shall include without limitation: (a) making the funds available under the Contracts or other arrangements offered by ING; (b) assisting in processing customer purchase and redemption requests; (c) answering customer inquiries regarding account status and history; (d) assisting customers in designating and changing dividend options, account designations and addresses; 2 (e) adopting and maintaining appropriate security measures for identifying customers; (f) providing periodic statements showing a customer’s account balances and, to the extent practicable, integration of such information with other customer transactions otherwise effected with or through the ING; (g) furnishing (either separately or on an integrated basis with other reports sent to a customer by ING) statements and confirmations of all purchases and redemption requests as may be required by agreement between ING and the customers; (h) processing customer purchase and redemption requests for shares and placing purchase and redemption instructions with the Funds’ transfer agent, including any designee thereof, in the manner described in Section 4 hereof; (i) providing subaccounting services and maintaining accurate subaccounting records regarding shares beneficially owned by customers; (j) updating customer records to reflect dividend payments; (k) transmitting proxy statements, annual and semi-annual reports, the Funds’ then current prospectuses ("Prospectus," and in each case, the “Prospectus”) and other communications from the Funds to customers as may be required by law and by agreement between ING and the customers; and (l) providing such other related services upon which the Distributor and ING may mutually agree. ING shall provide all personnel, facilities and equipment reasonably necessary in order for it to perform the functions described in this paragraph with respect to its Customers. ING shall exercise reasonable care in performing all such services. The parties acknowledge and agree that the services performed by ING are not the services of any underwriter or a principal underwriter of any Fund within the meaning of the Securities Act of 1933, as amended (“1933 Act”) or the 1940 Act. 4. Pricing Information, Orders, Settlement. (a) Distributor will make shares available to be purchased by the Nominee or by ING Life, as applicable, on behalf of the Accounts, at the net asset value applicable to each order; provided, however, that the Plans or the Separate Accounts meet the criteria for purchasing shares of the Funds at net asset value as described in the Funds’ Prospectuses. Fund shares shall be purchased and redeemed on a net basis for such Plans or such Separate Accounts in such quantity and at such time determined by ING or the Nominee to correspond with investment instructions received by ING from Contract owners, Plan Representatives or Participants, provided, however, that the Board of Trustees of the Fund (hereinafter the “Trustees”) may upon reasonable notice to ING, refuse to sell shares of any Funds to any person, or suspend, or terminate the offering of any shares of Funds if such action is required by law or by regulatory authorities having jurisdiction or is, in the sole discretion of the Trustees, acting in good faith and in the best 3 interests of the shareholders of the Fund shares and is acting in compliance with their fiduciary obligations under federal and/or any applicable state laws. ING is authorized to offer and sell the Fund shares according to the terms and conditions of offering set forth in the Prospectuses and statements of additional information ("SAIs") of the Funds. ING will not make, and will ensure that its Subcontractors (defined in section 8(g) below) do not make, without written authorization from the Distributor or Advisor, any representations concerning the Funds except those contained in the current Prospectuses, SAIs and in sales literature provided by Distributor or Advisor and will not use any other offering materials for the Funds without the prior written consent of the Distributor or Advisor, as provided for in Section 10 of this Agreement. ING will be responsible for the proper instruction and training of all employees, registered representatives, and other persons supervised by it or its affiliates or its Subcontractors, to ensure that the Funds will be offered and sold in accordance with the terms and conditions of this Agreement and all applicable laws, rules and regulations. ING will provide, and ensure that its Subcontractors provide, its customers with disclosure of all appropriate facts relating to compensation which may be received in connection with Fund shares, as required by applicable law, and by the applicable rules and regulations of the Financial Industry Regulatory Authority, Inc. ("FINRA"). Such disclosure includes, but are not limited to, confirmations in accordance with the requirements of Rule 10b-10 under the Securities and Exchange Act of 1934. Distributor shall notify ING of the states or other jurisdictions in which Fund shares are currently available for sale to the public. As of the date of this Agreement, the Fund represents and warrants that all Fund shares are registered in all states and jurisdictions. The Distributor shall notify ING on a timely basis if any Fund shares are not registered or should no longer be available for sale. Distributor shall have no obligation to register or make available Fund shares in any state or other jurisdiction. Provided it has received adequate notice from the Distributor, ING will not, and will ensure that its Subcontractors do not, offer Fund shares for sale in any state or jurisdiction where such Fund shares may not be legally sold or where ING is not qualified to act as a broker-dealer. Any purchase of Fund shares at net asset value by ING or its registered representatives, sales agents or Subcontractors is for investment purposes only and not for purposes of resale, except those Fund shares purchased to cover orders already received. Fund shares purchased for investment may be resold only to the Fund which issued them. ING will not withhold placing customers’ orders for any Fund shares so as to profit itself as a result of such withholding. ING shall not purchase any Fund shares from a record holder at a price lower than the net asset value. This subsection shall not prevent ING or its Subcontractors from selling Fund shares for the account of a record holder to Distributor or the Funds at the net asset value and charging the investor a fair commission for handling the transaction. (b) Distributor agrees to furnish or cause to be furnished to ING Financial for each Fund: (i) confirmed net asset value information as of the close of trading (normally 4:00 p.m., Eastern Time) on the New York Stock Exchange (“Close of Trading”) on each business day that the New York Stock Exchange is open for business (“Business Day”) or at such other time as the net asset value of a Fund is calculated as disclosed in the Prospectus(es) in a format that includes the Fund’s name and the change from the last calculated net asset value, (ii) dividend and capital gains information as it arises, and (iii) in the case of a fixed income fund, the daily accrual or the distribution rate factor. Distributor shall use its best efforts to provide or cause to be provided to 4 ING Financial such information by 6:30 p.m., Eastern Time, but no later than 7:00 p.m. Eastern Time. In the event the pricing information is not available by 7:00 p.m. Eastern Time, Distributor will communicate to ING the anticipated delivery time for pricing. (c) ING Financial, as agent for the Funds solely for the purposes expressed herein shall receive from Contract owners, Plan Representatives or Participants for acceptance as of the Close of Trading on each Business Day orders for the purchase of shares of the Funds, exchange orders, and redemption requests and redemption directions with respect to shares of the Funds held by the Nominee or by ING Life on behalf of its Separate Accounts (“Instructions”). In addition, ING Financial shall (i) transmit to Distributor such Instructions no later than 8:00 a.m., Eastern Time on the next following Business Day, and (ii) upon acceptance of any such Instructions, communicate such acceptance to the Contract owners, Plan Representatives or Plan Participants, as appropriate (“Confirmation”). The Business Day on which such Instructions are received in proper form by ING Financial and time stamped by the Close of Trading will be the date as of which Fund shares shall be deemed purchased, exchanged, or redeemed as a result of such Instructions (“Trade Date”). Instructions received in proper form by ING Financial and time stamped after the Close of Trading on any given Business Day shall be treated as if received on the next following Business Day. ING Financial agrees that all Instructions received by ING Financial, which will be transmitted to Distributor for processing as of a particular Business Day, will have been received and time stamped prior to the Close of Trading on that Business Day. (d) ING Financial will wire payment, or arrange for payment to be wired, for such purchase orders, in immediately available funds, to a Fund custodial account or accounts designated by Distributor, as soon as possible, but in any event no later than 4:00 p.m., Eastern Time on the Business Day after the Trade Date. (e) Distributor or its designees will wire payment, or arrange for payment to be wired, for redemption orders, in immediately available funds, to an account or accounts designated by ING Financial, as soon as possible, but in any event no later than 4:00 p.m.
